UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DRS Inc. (Name of small business issuer in its charter) Nevada 20-5914452 State of jurisdiction (Primary Standard Industrial (IRS Employer of incorporation or Classification Code Number) Identification Number) organization 16504 9th Avenue SE, Suite 205 Mill Creek, Washington 98012 (206) 920-9104­(Address and telephone number of principal executive offices) Daniel Mendes, President 8245 SE 36th Street Mercer Island, Washington 98040 (206) 920-9104­ (Name, address and telephone number of agent for service) Copies to: Sharon D. Mitchell, Esq. 1357 N Bywood Clawson, Michigan 48017 MAILING ADDRESS: 57 YUCCA VALLEY, CALIFORNIA 92284 (248) 515-6035 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: As soon as practicable after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [x] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the Prospectus is expected to be made pursuant to Rule 434, check the following box. [ ] Calculation of Registration Fee Title of each class of securities to be registered Amount being Registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price Amount of registration fee (9) Common Stock $0.001 Par Value (2) Common Stock $0.001 Par Value (3) Common Stock $0.001 Par Value (4) Common Stock $0.01 Par Value (5) Common Stock $0.01 Par Value (6) Common Stock $0.01 Par Value (7) Common Stock $0.01 Par Value (8) 1,868,268 3,000,000 100,000 103,936 1,224,332 1,033,333 899,999 $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 $1,868,268.00 $3,000,000.00 $100,000.00 $103,936.00 $1,224.332.00 $1,033,333.00 $899,999.00 $ 57.00 $ 92.00 $3.00 $3.19 $ 37.59 $ 31.72 $ 27.63 TOTALS 8,229,868 $1.00 $8,229,868.00 $252.13 -2- (1)This amount has been calculated based upon Rule 457 and the amount is only for purposes of determining the registration fee, the actual amount received by a selling shareholder will be based upon fluctuating market prices once the securities are quoted on the OTC Bulletin Board. (2)Represents shares of common stock being offered for resale by shareholders of record. (3) Represents shares of common stock being registered and offered to the public by the company in order to raise money for further operations and expansion of the company. (4) Represents shares of common stock underlying warrants exercisable into shares of the Registrant’s common stock at an exercise price of $1.00 per share, over a period of eight years and described in greater detail below. (5) Represents shares of common stock underlying warrants exercisable into share of the Registrant’s common stock at an exercise price of $0.75 per share, beginning at the start date of when these shares may be freely traded in the public market and ends within 12 months from that start date. (6) Represents shares of common stock underlying warrants exercisable into share of the Registrant’s common stock at an exercise price of $0.50 per share, beginning at the start date of when these shares may be freely traded in the public market and ends within 24 months from that start date. (7) Represents shares of common stock underlying warrants exercisable into share of the Registrant’s common stock at an exercise price of $0.35 per share, beginning at the start date of when these shares may be freely traded in the public market and ends within 36 months from that start date. (8) Represents shares of common stock underlying warrants exercisable into share of the Registrant’s common stock at an exercise price of $0.25 per share, beginning at the start date of when these shares may be freely traded in the public market and ends within 48 months from that start date. (9)
